DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by an e-mail by the attorney Paul Kriz on April 11, 2022.
The application has been amended as follows:

IN THE CLAIMS
The claims have been amended as follows:
Claim 21 (Currently amended): A method comprising: 
establishing a wireless communication link between a wireless access point and a mobile communication device in a network environment, the wireless communication link supporting conveyance of communications over multiple data flows between the wireless access point and the mobile communication device; 
receiving feedback associated with the mobile communication device, the feedback indicating a mobility status of the mobile communication device; and 
selectively assigning compression settings to each of the multiple data flows depending on the mobility status of the mobile communication device as indicated by the feedback;
wherein the wireless communications include first wireless communications and second wireless communications, the first wireless communications transmitted over a first data flow of the wireless communication link, the second wireless communications transmitted over a second data flow of the wireless communication link; and 
the method further comprising: dynamically implementing the compression of packet delivery data in the wireless communications transmitted over the wireless communication link, including: in response to detecting that the mobile communication device is stationary in the network environment based on the feedback: i) disabling compression of packet delivery data in the first wireless communications communicated over the first data flow, and ii) disabling compression of packet delivery data in the second wireless communications communicated over the second data flow.

Allowable Subject Matter
This communication is in response to the Amendment filed on 03/30/2022.
Claims 1,3,5-7,9,20-25,28,30-34,36-38,41-43 and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,20,21 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “disabling packet data compression for both the data flows based on the mobile device being stationary”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 03/30/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415